DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 10/1/2019. As directed by the preliminary amendment, no claims were canceled, claims 5-7 were amended, and claims 8-9 were added. Thus, claims 1-9 are pending for this application.
  
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressing portion” in claim 1 line 2, “adjustment portion” in claim 1 line 3, and “deformation detector” in claim 1 line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the corresponding structures of “pressing portion” described in the paragraph [0011] of the specification include “bag-shaped members, i.e., airbags”; the corresponding structures of the “adjustment portion” described in the paragraph [0014] of the specification include “bag-shaped members made of elastic materials, that is, airbags”; and the corresponding structures of the “deformation detector” described in the paragraphs [0009] and [0070] of the specification include an “angle detector or a movement sensor that detects movement in the front-rear direction of the surface of the seat”.


 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 5 and 8, the phrase “wherein the controller is configured to, after starting driving the pressing portion” is unclear because there is no previous recitation that the controller is capable of driving the pressing portion, therefore it is unclear whether the controller is configured to perform this function or not. Applicant is suggested to amend the claim to include a phrase such as “wherein the controller is configured to drive the pressing portion”.
Regarding claims 6 and 9, the phrase “wherein the controller is configured to, when determining the position of the supported part of the pressing portion has been moved during driving of the pressing portion” is unclear because there is no previous recitation that the controller is capable of determining the position of the supported part of the pressing portion during pressing of the pressing portion, therefore it is unclear whether the controller is configured to perform this function or not.
 
Allowable Subject Matter
Claims 1-4 and 7 are allowed.
Claims 5-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the massage device of claim 1, such that, as recited in claim 1, the device includes a deformation detector (interpreted under 35 USC 112(f) to include “an angle detector or a movement sensor that detects movement in the front-rear direction of the surface of the seat”) configured to detect deformation of the seat caused by expansion of the pressing portion (interpreted under 35 USC 112(f) to include “bag-shaped members, i.e., airbags”), and a controller configured to control the adjustment portion (interpreted under 35 USC 112(f) to include “bag-shaped members made of elastic materials, that is, airbags”.

While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the massage device of claim 1. Specifically, the prior art of record does not disclose the device includes a deformation detector (interpreted under 35 USC 112(f) to include “an angle detector or a movement sensor that detects movement in the front-rear direction of the surface of the seat”) configured to detect deformation of the seat caused by expansion of the pressing portion (interpreted under 35 USC 112(f) to include “bag-shaped members, i.e., airbags”), and a controller configured to control the adjustment portion (interpreted under 35 USC 112(f) to include “bag-shaped members made of elastic materials, that is, airbags”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizoi (US 2018/0257534) discloses an air pressure sensor to measure air pressure of an adjustable back support in a vehicle seat.
Mizoguchi (US 2005/0101890) discloses a chair massage device that monitors pressure applied to the massage recipient through flexible displacement of a flexible member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785